DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-33, 38, 40, 53, and 56-62 have been cancelled.

Election/Restrictions
Applicant’s election of Group I and the cetuximab antibody  in the reply filed on 6/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 36-37, 42, 48-52, and 54-55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (claims 48-52 and 54-55) or species (claims 36-37 and 42), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/21/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

43 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 43 depends upon claim 39.  Claim 43 adds no additional components nor modifies any structural features to the composition of claim 39.  It appears that all compositions of claim 39 would have the functional limitation of claim 43.  As such, claim 43 fails to further limit the subject matter of claim 39.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 33-35, 39, 41, 43-47, and 63 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reznik et al. (WO 2016/196682, filed 1 June 2016, of record).

Note that the inventorship and applicant of the instant application differs from that of Reznik et al.  Reznik et al. does not include inventor Eric Steven Furfine as in the instant application.  The applicant is Immunexcite, Inc., rather than Innate Biotherapeutics, LLC, as in the instant application.
Reznik et al. discloses the therapeutic antibody cetuximab conjugated to between 2 and 4 β-1,6- glucan oligomers and each β-1,6- glucan oligomer can have 4 or 5 glucose monomer units (see at least claims 1, 3-5, 8-9, and 11-12).  The antibody can be conjugated through a linker between each lysine and the β-1,6- glucan oligomer meeting the linker limitations of instant claims 34-35, 39, 41, 43, and 63.  See Formula I of claims 13-14 of Reznik et al.  The limitations of instant claims 44-47 are taught by at least claims 22-25 of Reznik et al.  See also paragraph [0158] with respect to ring-opened glucose monomer linkers.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 34, 39, 41, 43-47, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin-Bejerano et al (WO 2009/134891, of record) in view of  Lee et al. (U.S. Patent Application Publication 2007/0141084, of record) and  Badescu et al (Bioconjugate Chemistry, May 2014, of record).
Instant claim 34 requires a therapeutic antibody that is conjugated through lysine amino acids to between 2 and 4 β-1, 6 glucan oligomers (on average) and that each β-1, 6-glucan 
Rubin-Bejerano et al. teaches a composition comprising a β-1,6 glucan linked to a targeting moiety.  The targeting moiety can be the antibody cetuximab.  See at least paragraphs [0074-0075, 0078].  The β-1, 6 glucan can be chemically synthesized (instant claim 44).  See at least  paragraphs [0042, 0045, 0047, 0075, 0078].  At least 95% of the  glucan linked to the targeting moiety can be a β-1, 6 glucan (instant claim 45).  At least 90-99 % of the dry weight can be a β-1, 6 glucan.  See at least paragraphs [0019, 0130-0131].  This would be less than 10% of the dry weight as β-1,3 glucan (instant claim 46) and substantially free of β-1,3 glucan (instant claim 47). Rubin-Bejerano et al teach that the targeting moiety is an antibody such as cetuximab (i.e. a therapeutic antibody) and that the glucan contains approximately that percentage of O-acetylated glucose units (by weight or number, in various embodiments of the invention) that would result from digestion of a naturally occurring β-1, 6 glucan (e.g., pustulan or any other β 1-6 glucan mentioned in the document) with a β-1, 6 endoglucanase for a time sufficient to digest at least 90% by weight of the β-1, 6 glucan to oligosaccharides comprising 5 or fewer glucose units (paragraph [00162] at page 19, lines 11-15) which meets the limitation of claim 34 requiring a glucan 4 or 5 glucose monomer units (i.e. where a is 3 or 4 in Formula I) because oligosaccharides comprising 5 or fewer glucose units include oligomers of 4-5 glucose monomer units.  It is noted that a β-1, 6 glucan required by Rubin-Bejerano et al. to be linked to a targeting moiety requires at least two glucose monomer units to satisfy the β-1, 6 linkage required.  Linking the targeting moiety to the glucan may be accomplished by any means known in the art.  Lee et al. U.S. 2007/0141084 is specifically referenced where hydrocarbon spacers (i.e. linkers) can be used to conjugate the polysaccharide to lysines.  (See at least paragraphs [0015-0018] of 
 Badescu et al teach that formation of antibody drug conjugates with more than 4 drugs attached to a single antibody is undesirable as it has been shown to lead to lower tolerability, higher plasma clearance rates and decreased efficacy in vivo (page 1124, second column, lines 10-13).  
It would have been prima facie obvious at the time of the effective filing date to link 4 or less β-1, 6 glucan oligomers to cetuximab (i.e. 2 to 4 on average as recited in claim 1) using standard conjugation methods using lysine residues for use in a method of treating EGFR expressing cancers.  Standard conjugation methods using lysine residues are taught by Lee et al. Suitable amounts of  β-1, 6 glucan oligomers as recited in instant claims 44-47 and having 4 or 5 glucose monomer units as recited in claim 34 are taught by Rubin-Bejerano et al.    One of skill in the art would have been motivated to do so in order to avoid undesirable effects such as higher plasma clearance rates and decreased efficacy as taught by Badescu et al to be associated with antibodies conjugates to more than 4 drug molecules per antibody.  
The CDRs of instant claim 39 would be inherent to the cetuximab antibody of Rubin-Bejerano et al.  As acknowledged by the instant specification at page 25; Table 1 at page 30; paragraph [0150]; and Table II at page 48, they would have been known in the art.

s 34-35, 39, 41, 43-47, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin-Bejerano et al (WO 2009/134891, of record) in view of  Lee et al. (U.S. Patent Application Publication 2007/0141084, of record) and  Badescu et al (Bioconjugate Chemistry, May 2014, of record) as applied to claims 34, 39, 41, 43-47, and 63, above, and further in view of Jain et al (Pharm Res, March 2015, Vol. 32, pp. 3526-3540, of record), Siedlecki et al (WO2015/172040, of record) and Wan et al (Journal of Organic Chemistry,2006, Vol. 71, pp. 8244-8249, of record).
Claim 35 requires a specific linker between the therapeutic antibody lysine and β-1,6 glucan oligomer.  (See L in claim 34 and the formula in claim 35.)  This linker is not taught by Rubin-Bejerano et al., Lee et al., or Badescu et al.  
Jain et al teaches the linkage of a drug moiety to an antibody using the naturally occurring lysine groups of the antibody (page 3528, lines 1-4 under the heading “Linker Chemistry-Linkage to Antibody”). Jain et al teach that conjugation via lysine can involve a two-step process in which a linker is attached to the lysine of the monoclonal antibody followed by a second reaction wherein the drug is attached to the linker (page 3528, lines 4-7 under the heading “Linker Chemistry-Linkage to Antibody”).
Wan et al teach that lysine residues of a “carrier protein” can be modified with acetylene units, and that a 1,3 dipolar cycloaddition between and azide  on a carbohydrate moiety and the alkyne provides the attachment of the carbohydrate moiety to the lysine of a carrier protein (page 8246, first column, lines 4-9).  Wan et al  teach the preparation of a carbohydrate residue having a terminal azide (7) starting from structure (1)  in which the protected amino acid was modified to an amide allowing for the introduction of an azide (page 8246, second column, lines 3-8 and Scheme 1, reactions a through c).



    PNG
    media_image1.png
    125
    774
    media_image1.png
    Greyscale

Wan et al teach that the required cycloaddition reaction  is highly chemoselective  and tolerates a variety of functionality and that the reaction can be carried out under aqueous conditions amendable to preserve the nature of the protein carrier molecule (page 8245, second column, lines 9-13).
Siedlecki et al. teaches that β-1,6 glucan oligomers of formula I can be generally prepared resting in structure (1a) having the instant linker structure required in instant claim 35 attached to “R-N-carboxy” wherein R=H:


    PNG
    media_image2.png
    148
    316
    media_image2.png
    Greyscale

Further, Siedlecki et al. teaches the compound of claim 1, wherein “A” is

    PNG
    media_image3.png
    71
    196
    media_image3.png
    Greyscale

It would have been prima facie obvious as of the effective filing date to modify the 
    PNG
    media_image4.png
    26
    101
    media_image4.png
    Greyscale
 of the above structure to an amide in order to introduce the amide as taught by 

    PNG
    media_image5.png
    72
    183
    media_image5.png
    Greyscale

for the “A” moiety of claim 1 (see dependent claim 60) of Siedlecki et al.  Using this linker in the conjugate suggested by the combination of Rubin-Bejerano et al., Lee et al., and  Badescu et al. as set forth above would have resulted in the claimed conjugate of instant claim 35.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa